Citation Nr: 1826064	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  09-32 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mark A. Macek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1971 to October 1974 in the United States Army.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2013, October 2014, October 2015, and September 2017, the Board remanded the matter for further development. In the most recent September 2017 remand, the Board ordered that the RO review newly submitted treatment records related to the Veteran's claimed bilateral knee condition be reviewed and to issue a corresponding SSOC to Veteran following the adjudication of his claim. The Board finds that there has been substantial compliance with the remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).


FINDINGS OF FACT

1. The Veteran's current right knee disability, age-acquired osteoarthritis, did not manifest in service or within one year of separation, is not proximately caused or aggravated by a service connected disability, and is not etiologically related to right knee pain he experienced during service.

2. The Veteran's current left knee disability, age-acquired osteoarthritis, did not manifest in service or within one year of separation, is not proximately caused or aggravated by a service connected disability, and is not etiologically related to left knee pain he experienced during service.



CONCLUSIONS OF LAW

1. The criteria for service connection for a right knee disability have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 1137 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

2. The criteria for service connection for a left knee disability have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 1137 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Direct Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.


B.  Presumptive Service Connection

Presumptive service connection may be granted for "chronic diseases" if the disease manifests to a compensable degree within service or within the presumptive period of one year after separation.  38 C.F.R. § 3.307(a)(3). Osteoarthritis of the knees, a form of arthritis, is categorized as a chronic diseases under 38 U.S.C. § 1101; 38 C.F.R. § 3.309 (a).  If the chronic disease manifested in service or within the presumptive period, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).

Bilateral knee disability

The Veteran contends that he has had problems with his knees since service. He argues that his current bilateral degenerative arthritis is the result of the fall from his tank he sustained during service. In this incident, he states that he injured his back and groin. The Veteran is service connected for a low back and a right testicle disability. He argues that his bilateral knee disability is related to that same injury.  See March 2007 VA Form 21-4138. After the March 2016 Board remand, the Veteran submitted medical evidence which reveals that he continues to receive treatment for a bilateral knee disability.

With respect to element (1), a current disability, the Veteran has a bilateral knee disability. He underwent VA examinations for his bilateral knee disability in August 2007, September 2013, and June 2016. Based on an August 2007 x-ray imaging, the Veteran's left and right knees were found "grossly normal with no significant abnormalities." He  was diagnosed with mild age-degenerative arthritis in knees bilaterally with normal functioning found on examination. In the September 2013 and June 2016 VA examinations, a diagnosis of bilateral degenerative arthritis of the knees was confirmed.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the evidence reveals that the Veteran presented for treatment of left knee and right knee pain during service.  In April 1972, the Veteran presented for treatment of back and bilateral knee pain following a fall from his tank after being struck by tree limb. X-rays were negative for any orthopedic condition. The Veteran was diagnosed with a right hip contusion (injury to the soft tissue often produced by a blunt force, such as a kick, fall, or blow). While the Veteran now contends that the tree branch struck his legs and he suffered knee pain as a result, the service treatment notes following the incident do not indicate any indication of knee involvement or a notation of knee pain.

In November 1973, the Veteran injured his left leg and left groin after falling out of a tank during field duty. He was placed on light duty for two weeks. Pain in the scrotum was noted. The service treatment notes following the incident do not indicate any indication of knee involvement or a notation of knee pain.

In September 1974, the Veteran presented for treatment of his right knee following being struck by his wife with a metal comb. He was diagnosed with a laceration (a deep cut or tear in skin or flesh) to the right knee with noted pain. He was given an ace bandage and prescribed Tylenol for pain.

The Board notes that the Veteran's service treatment records are silent for any diagnosis of a bilateral knee "disability," including osteoarthritis, during service or within one year of the Veteran's separation. The Veteran's separation examination was silent for arthritis, knee, or joint deformity while his lower extremities were marked as normal.

With respect to element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability, the competent, credible, and probative evidence of record weighs against a finding that the Veteran's current bilateral degenerative arthritis of the knees is etiologically related to service.

The Board has considered the Veteran's lay statements that he has experienced knee pain since service and that he believes his current bilateral osteoarthritis in his knees was caused as a result of his military service. His statements are competent evidence as to his symptoms because this requires only personal knowledge. See 38 C.F.R. § 3.159 (a). However, the Veteran's statements and are not competent evidence to link his current bilateral knee disorder to injuries which occurred in service as this requires specialized medical education, training or experience to make those determinations. See 38 C.F.R. § 3.159 (a); see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (finding that lay assertions of medical causation do not constitute competent medical evidence); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The Veteran has been afforded several VA examinations for his bilateral knee disability. The examinations were remanded for additional work-up during the pendency of the appeal. The most recent examination and addendum opinion was conducted in June 2016. The Veteran's report of an April 1972 fall from a tank resulting in back and bilateral knee pain was recorded. Regarding the onset of a knee disability, the examiner cited to an October 2010 nursing note where the Veteran complained of low back, groin, and bilateral knee pain for about 10 to 12 years. December 2015 imaging confirmed degenerative patella femoral joint of the knees with intra-articular loose bodies bilaterally. The examiner noted significant degradation in the knees bilaterally when compared to the grossly normal knee images from August 2007. Physical examination revealed abnormal range of motion with the need for constant brace and walker for assistance.

The June 2016 examiner opined that it is less likely than not that the Veteran's current bilateral degenerative arthritis of his knees was caused by his military service or was proximately due to or aggravated by a service connected disability. Her rationale noted a May 1975 VA 'full comprehensive' examination found " the joints of the hips, knees, ankles, shoulders, forearms, elbows, and wrists showed normal range of movement with no muscle wasting. Medical treatment records following 1974 separation were silent for knee complaints until 2002 to 2004. The Veteran was in prison until November 2010 as per history with records showing no evidence of treatment for a knee disability. The Veteran's April 1972 right hip contusion, a November 1973 report of left leg and groin pain following a tank fall, and right knee contusion following being struck by a metal comb, were noted. The treatment records did not find any knee issue upon separation examination. Based on the medical evidence of record, including an over 40-year post-separation onset of bilateral degenerative knee arthritis conformed by imaging, an absence of service treatment records confirming knee arthritis during service or within one year of separation, and the acute nature of the in-service injuries (i.e., contusion, laceration), the examiner concluded that the Veteran's current chronic arthritic condition was age-related and related to any in-service injuries or service connected disabilities.

The Board finds that service connection for a bilateral knee disability is not warranted. The Board finds that the Veteran has, for the most part, has been a credible historian when discussing his knee symptomatology. The record does include a mention of right knee pain following contusion from a comb and left knee and groin pain following a fall from a tank. However, there is no mention of knee pain following the April 1972 right hip contusion and the examinations during service, both periodic and separation, are silent for complaints of a bilateral knee condition. Presumptive service connection for arthritis as a "chronic disease" is also not warranted as there is no documentation of degenerative arthritis from within one year of the Veteran's separation from active duty. As for a continuity of symptomatology between the disorder and service, while acute knee pain was noted during service following the contusion and laceration events, there is no documentation of continued treatment for an orthopedic disability associated with the Veteran's knees. 

Conversely, the Veteran's post separation medical treatment records indicate that the onset of his reported knee symptomatology began approximately in 2002 to 2004. As per the June 2016 VA examination, the Veteran stated he did not get hit by a metal comb, which contradicts endorsements found in his service treatment records. The Board affords more weight to the Veteran's statements made in the course of treatment for his knee pain than those made in support of his claim for compensation. See AZ v. Shinseki, supra. See also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology).

Furthermore, the medical evidence of record is against the claim. Etiology opinions from VA examinations of the Veteran's knees find that his bilateral degenerative arthritis of the knees is likely age-related and not due to any in-service injury. VA examinations involving the Veteran's spine and reproductive system examinations have not indicated any proximal cause or aggravation of his knee disabilities to his service connected spine and/or right testicle disabilities. The Veteran submitted medical evidence which reveals that he continues to receive treatment for a bilateral knee disability. However, the Veteran's newly submitted evidence does not show that his bilateral knee condition is etiologically related to service. 

The most probative medical evidence of record does not show a relationship between the Veteran's current bilateral knee disability and active military duty, which ended in October of 1974. His lay statements are probative in that they provide testimony regarding knee pain; however, they do not provide objective medical evidence of a diagnosed chronic disability associated with his knees being incurred during active military service or within one year of separation. Because the most probative medical evidence of record fails to show a relationship between the Veteran's current degenerative arthritis of knees and active military duty; and conversely supports the likely etiology of the Veteran's knee disability being age-related with an onset over 40 years after separation, service connection is for a bilateral knee disability is denied.



ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


